Citation Nr: 1218554	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  04-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

(The issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 is the subject of a separate decision of the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active military service from September 1981 to September 1988.

This matter comes before the Board from an April 2003 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for PTSD; and a January 2004 rating decision that denied service connection for obsessive-compulsive disorder with associated dysthymia.  This issue was before the Board in August 2008 when it was remanded for additional development.

In July 2008, the Veteran testified at a videoconference hearing before one of the undersigned Veterans Law Judges, and in March 2011 he testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  Transcripts of those hearings are associated with the claims files.  As the Veterans Law Judges who presided at hearings must participate in the decision on the claim (see 38 C.F.R. § 20.707), this appeal is being decided by a panel of three Veterans Law Judges.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is REMANDED to the RO.  VA will notify the appellant if further action on his part is required.





FINDING OF FACT

The Veteran is not shown to have engaged in combat; his alleged stressor events in service are not combat or terrorist activity related; there is no credible supporting evidence that the claimed in-service stressors occurred; and any recorded diagnosis of PTSD is not based on a stressor event corroborated by independent and credible supporting evidence.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim of entitlement to service connection for PTSD, the Board notes that the Veteran was provided letters in January 2003 and October 2008 that contained all required notice.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records, and post-service treatment records were obtained.  Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Also, the Veteran has been afforded the opportunity to present testimony at three hearings.

Law and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- IV), as the source for criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  The revised rule provides:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); however, a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See also, Pentecost v. Principi, 16 Vet. App. 124 (2002).  Just because a physician or other health professional accepted an appellant's description of his experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran alleges that four incidents occurred in service which caused PTSD.  In testimony provided at a July 2008 videoconference hearing and in a statement received in November 2008 the Veteran maintained that in the spring or summer of 1985 or 1986, while assigned to the 177th Field Artillery, 85th Maintenance Battalion at Fort Bragg, he was sent to recover another tracked vehicle.  Reportedly, after the Veteran and his crew hooked up to the track and pulled the vehicle out, they discovered that the "113" had run over and killed a black private (whose name the Veteran thought was "Johnson") who been lying underneath in a sleeping bag.  (The Board notes that an M-113 is an armored personnel carrier.)

The Veteran also testified that in April 1987, while assigned to the 596th Maintenance Battalion, Fort Irwin, California, he training for a summer REFORGER.  (The Board notes that REFORGER is an acronym for REturn of FORces to GERmany.)  During a live fire exercise, however, a major reportedly used the incorrect grid coordinates and a mortar exploded among the troops instead of in the firing zone.  One individual was killed and several others were injured.  The incident reportedly occurred on Fort Irwin in an area called "the Painted Rocks."

In a January 2003 statement the Veteran indicated that in June or July 1986, while assigned to the 177th Field Artillery, 85th Maintenance Battalion, Fort Bragg, he witnessed the tailgate of the truck fall open causing three soldiers to fall out, including one female soldier who reportedly broke her neck and died.  In a November 2008 statement, he reported that this incident occurred in the winter of 1987 while he was assigned to the 596th Maintenance Battalion.

Finally, in various statements of record including a March 2011 hearing transcript, the Veteran maintained that he was falsely accused of rape during his military service and that this accusation caused the failure of both his marriage and his military career.  

The Veteran's service personnel records show that his military occupational specialty was track vehicle repairman.  They also show that he was charged with rape in April 1988 and thereafter requested discharge for the good of the service in lieu of court martial.  He separated from service in September 1988 with a general discharge.

The Veteran's STRs are silent for psychiatric treatment.  

Following service, the Veteran first sought psychiatric treatment from VA in January 2002.  He complained of trust issues, which he attributed to being falsely accused of rape while in the Army, and compulsive behaviors.  He denied any history of psychiatric treatment.  The examiner noted an assessment of obsessive-compulsive disorder with associated dysthymia, isolation affect and externalization.  

In December 2002, the Veteran submitted a claim of service connection for PTSD.

VA treatment records and examination reports dated from 2002 to 2006 note that the Veteran continued to receive treatment for psychiatric disabilities other than PTSD.

A January 2007 VA outpatient treatment record notes the Veteran's complaints of intrusive thoughts and nightmares related to (non-combat) traumatic events during his military service.  The diagnoses included PTSD with secondary depression, obsessive-compulsive disorder and panic disorder.  Additional treatment records dated in 2007 likewise note the Veteran's treatment for various psychiatric disabilities, including PTSD.

A December 2007 VA examination report notes diagnoses of panic disorder with agoraphobia and obsessive-compulsive disorder.  He stated:

The accidents that the [V]eteran reports having witnessed, but which have reportedly not been verified, could reasonably meet the stressor criterion for PTSD which stated that "the person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and (2) the person's response involved intense fear, helplessness, or horror." 

Clearly being falsely accused of sexual assault does not satisfy the first part of this criterion, which demands a stressor involve threat of serious physical harm.  Further, the [V]eteran reported onset of PTSD symptoms prior to his having been accused of sexual assault and says that those symptoms merely worsened when he was "kicked out of the military."  As such, it is my opinion that the corroborated stressful event of being accused of sexual assault is neither the cause of or a meterial [sic] contributor to the onset of any PTSD symptoms that the [V]eteran might be experiencing.  The [V]eteran does report symptoms consistent with PTSD based on unverified stressors involving accidents that he witnessed.  However, no diagnosis of PTSD is offered at this time due to both a lack of verification of the causal stressors and some concerns about over-reporting evidence on the MMPI-2.

An August 2008 statement from a VA Doctor of Pharmacy notes that the Veteran continued to be treated for various psychiatric disabilities, to include PTSD.

A July 2009 psychological evaluation report from S.F., Psy.D., notes the Veteran's complaints of panic attacks, insomnia and nightmares about two alleged stressors: a mortar exploding among the troops and running over the private with the 113.  The diagnoses included PTSD, major depressive disorder and social phobia.  

In July 2009, the RO requested that the U.S. Army and Joint Services Records Research Center (JSRRC) attempt to verify the Veteran's alleged stressors (as noted above).  In February 2010, the JSRRC responded that it was unable to verify any of the Veteran's alleged stressors.  It noted that more specific dates and full names of the casualties as well as their units of assignment would be needed before further research could be conducted.

In an August 2010 mental status examination report J.A., the Veteran's psychologist, opined that the Veteran suffered from "clear symptoms of PTSD which he relates to events in service where he saw people being killed and felt responsible."  It was noted that the Veteran's refused to give enough details of his stressors for verification.

Analysis 

The Veteran did not receive any awards or decorations specifically denoting combat participation, and the record does not contain evidence otherwise showing that he engaged in combat with the enemy.  The meaning of engaged in combat with the enemy requires that the Veteran have taken part in a fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  Notably, the Veteran has not alleged that he engaged in combat in service.  Moreover, the evidence of record does not establish that the Veteran served in a location that would involve "fear of hostile military or terrorist activity" under 38 C.F.R. § 3.304(f)(3).

Review of the record reveals the Veteran received a medical diagnosis of PTSD, attributable to his military service as noted various VA and private medical records.  The Board notes the diagnosis was rendered upon the Veteran's report of stressful events in service.  However, because as previously stated, the Veteran did not engage in combat with the enemy, the controlling issue in this case is whether there is independent, credible supporting evidence to corroborate the Veteran's statements as to the occurrence of the claimed stressors.  38 C.F.R. § 3.304(f).  In this context, the Board notes that, although the credible supporting evidence need not be service department evidence, service department records cannot contradict the Veteran's testimony regarding in-service stressors.  Id.

After careful review of the evidence, the Board finds the Veteran has not provided any stressor that can be verified by the service department or provided any credible supporting evidence showing that his claimed stressors actually occurred.  

With regard to the alleged false accusation of sexual assault, while this event is verified by the evidence of record, it does not satisfy the criteria of DSM-IV.  Specifically, as noted by the December 2007 VA examiner, being accused of sexual assault does not fulfill the DSM-IV requirement that the Veteran "experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others."  Although other VA and private medical records show that the Veteran was diagnosed with PTSD secondary (in part) to being falsely accused of sexual assault, this evidence does not indicate that the Veteran was diagnosed with PTSD in conformance with the criteria of DSM-IV.  Thus, these seemingly favorable diagnoses based on the aforementioned stressor do not conform to the requirements of 38 C.F.R. § 4.125, as the impressions were not rendered in accordance with the DSM-IV.

With regard to the Veteran's remaining alleged stressors, the Board notes the Veteran has attempted to provide clarifying information regarding his remaining stressors, such as an approximate dates and the specific unit he was assigned to at the time of each incident.  Moreover, as previously noted, the Board remanded the claim in August 2008, to conduct additional procedural and substantive development.  The Board acknowledges that it has been many years since the alleged stressor events occurred, and the Veteran may have a difficult time remembering specific details about certain events; however, without months and years, full names, and units, the service department is unable to verify that these events actually occurred.  The Board notes that the duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood, supra.

As the Veteran's in-service stressors have not been verified, there is no verified stressor present upon which a valid diagnosis of PTSD may be based.  As such, a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  The Veteran's claim must be denied, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

What remains in this case is a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).

In the present case, STRs do not show that the Veteran was found to have any acquired psychiatric disability, or that he reported any pertinent complaints in this regard.  The Veteran and his attorney have, in pertinent part, attributed this disability to being accused of sexual assault during service.  Service personnel records note that the Veteran was so accused.  The record contains evidence of post-service diagnoses of several psychiatric disorders other than PTSD, to include obsessive-compulsive disorder, major depression and panic disorder.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed psychiatric disability and his service, to include being accused of sexual assault therein, is warranted.  Prior to the examination, all outstanding, pertinent medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non- VA, who might have records, not already associated with the claims file, pertaining to post-service treatment or evaluation of a psychiatric disability other than PTSD.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination by a psychiatrist or psychologist to determine the etiology of any current or recent psychiatric disability, other than PTSD.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The opinions provided should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

The examiner should provide the following opinion:

Is the Veteran's current or recent psychiatric disability (other than PTSD) to include the obsessive-compulsive disorder, panic disorder and major depression noted on VA and private treatment records, causally or etiologically related to his military service or to some other cause or causes?

The examiner should provide a rationale for all opinions expressed and conclusions reached. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  The RO should then re-adjudicate the claim for entitlement to service connection an acquired psychiatric disorder other than PTSD.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



			
	DEREK R. BROWN 	JOHN H. NILON
	Veterans Law Judge, 	Acting Veterans Law Judge, 
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	WAYNE M. BRAEUER
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


